Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 18, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159088                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  IN THE MATTER OF                                                                                    Megan K. Cavanagh,
                                                                                                                       Justices

  BYRON J. KONSCHUH, JUDGE                                          SC: 159088
  40th CIRCUIT COURT                                                JTC Formal Complaint 100
  BEFORE THE JUDICIAL TENURE COMMISSION
  _____________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for the
  appointment of a Master is considered, and the Honorable William J. Caprathe is hereby
  appointed Master to hear Formal Complaint No. 100.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 18, 2019

                                                                              Clerk